UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number001-14394 Rogers Wireless Inc. (Exact name of registrant as specified in its charter) One Mount Pleasant Road, 16th Floor Toronto, Ontario M4Y 2Y5 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) 9.625% Senior Notes due 2011 7.625% Senior Notes due 2011 7.25% Senior Notes due 2012 6.375% Senior Notes due 2014 7.50% Senior Notes due 2015 8.00% Senior Subordinated Notes due 2012 (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i) o Rule 12h-3(b)(1)(i) o Rule 12g-4(a)(1)(ii) o Rule 12h-3(b)(1)(ii) o Rule 12g-4(a)(2)(i) o Rule 12h-3(b)(2)(i) x Rule 12g-4(a)(2)(ii) o Rule 12h-3(b)(2)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date:None* *On July 1, 2007, Rogers Communications Inc. (“RCI”) and its wholly-owned subsidiaries Rogers Cable Inc. and Rogers Wireless Inc. (“RWI”) amalgamated, with the amalgamated entity continuing as RCI.In connection with the amalgamation, RCI assumed the obligations of RWI under the securities listed above.Accordingly, there are no holders of securities issued by RWI.The covenants contained in the indentures governing the securities listed above with respect to filing reports with the Securities and Exchange Commission have been assumed by RCI and all such future reports will be filed by RCI. Pursuant to the requirements of the Securities Exchange Act of 1934 Rogers Communications Inc., as successor by amalgamation to Rogers Wireless Inc., has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. By: /s/David P. Miller Name: David P. Miller Title: General Counsel Date:
